Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 1 of 30



                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION

                           CASE NO. _______________________

                                     CLASS ACTION

  MSP RECOVERY CLAIMS, SERIES LLC,
  a Delaware entity,

        Plaintiff,

  v.

  UNITED AUTOMOBILE INSURANCE
  COMPANY, a Florida profit corporation,

        Defendant.
  __________________________________/



              PLAINTIFF’S CLASS ACTION COMPLAINT FOR DAMAGES
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 2 of 30



         Plaintiff, MSP Recovery Claims Series, LLC (“Plaintiff”), on behalf of themselves and all

  others similarly situated, brings this action against United Automobile Insurance Company, a

  Florida profit corporation (“Defendant”), and state as follows:

                                          INTRODUCTION

         1.      Defendant has systematically and uniformly failed to honor its primary payer

  obligations under 42 U.S.C. § 1395y, otherwise known as the Medicare Secondary Payer Act (the

  “MSP Law”), by failing to pay for or reimburse medical expenses resulting from injuries sustained

  in automobile and other accidents (the “accident-related medical expenses”) that should have

  been paid by Defendant but, instead, were paid by Medicare and/or Medicare Advantage

  Organizations (“MAOs”). As a result, the cost of those accident-related medical expenses have

  been borne by Medicare and MAOs to the detriment of the Medicare fund and the public.

         2.      More specifically, Defendant is an auto or other liability insurer that provides either

  no-fault or med-pay insurance to its customers, including Medicare beneficiaries. Pursuant to its

  contractual obligations with its enrollees, and under state law, Defendant is to provide coverage

  for its enrollees’ accident-related medical expenses without regard for whether the enrollee was at

  fault for the accident, or on a “no-fault” basis. In the case of automobile and other accidents

  specifically involving Medicare beneficiaries, Defendant is considered a primary plan under the

  MSP Law. See 42 U.S.C. § 1395y(b)(2)(A) (defining “primary plan” to include a group health plan

  or large group health plan…a workmen’s compensation law or plan, an automobile or liability

  insurance policy or plan (including a self-insured plan) or no-fault insurance); 42 C.F.R. § 411.21

  (same). Accordingly, Defendant’s obligations to pay for accident-related medical expenses on

  behalf of Medicare beneficiaries is primary relative to Medicare’s obligation to pay for those same

  accident-related medical expenses, which is secondary. Defendant has systematically failed to
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 3 of 30



  make these payments and has, instead, passed on those expenses to Medicare.

         3.      Plaintiff’s assignor is an MAO that provides Medicare benefits under the Medicare

  Advantage Program, otherwise known as Part C of the Medicare Act. MAOs provide such services

  pursuant to contracts with CMS in connection with which CMS pays the MAOs a fixed fee per

  enrollee and the MAOs provide, at a minimum, the same benefits to Medicare beneficiaries

  enrolled under Part C of the Medicare Act (“Enrollees”) would receive under traditional Medicare.

  MAOs stand in the same footing as traditional Medicare, including under the MSP Law, which

  declares that Medicare is a “secondary payer” to all other sources of coverage and, consequently,

  are empowered to recoup from the rightful primary payer if it pays for a service that fell within

  overlapping insurance maintained by Enrollees with a primary payer.

         4.      The overriding purpose of the MSP Law is to ensure that Medicare and MAOs do

  not pay for medical expenses on behalf of Medicare beneficiaries that should be paid instead by

  primary payers such as Defendant. Without the provisions in the MSP Law establishing a private

  right of action against primary payers, there would exist no mechanism to ensure that primary

  payers hold their end of the bargain and pay the medical expenses associated with any accident-

  related injuries and/or treatments and, therefore, Medicare and MAOs, which are otherwise

  required to conditionally pay such accident-related medical expenses promptly with the

  expectation that they will be reimbursed by a primary payer that should have paid such expenses,

  would unjustly bear the burden and the overwhelming expense of such injuries and treatments.

         5.      In addition to their obligation to pay for, and/or reimburse to Medicare and MAOs,

  accident-related medical expenses on behalf of their enrollees, primary payers like Defendant have

  an affirmative burden, under applicable federal regulations promulgated under the MSP Law, to:

  (i) identify whether their insureds are Medicare beneficiaries; and (ii) report their primary payer
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 4 of 30



  responsibility to the Centers for Medicare and Medicaid Services (“CMS”).

         6.      Even in the face of the MSP Law’s clear legal requirement that primary payers like

  Defendant pay for accident-related medical expenses, take steps to identify whether their enrollees

  are Medicare beneficiaries and report their primary payer responsibility to CMS, they rarely honor

  their obligations and, instead, take drastic steps to ensure that the burden for those accident-related

  medical expenses is borne by Medicare and MAOs and not primary payers.

         7.      Further, when contacted by secondary payers such as Plaintiff’s assignor, and even

  Plaintiff, to coordinate benefits as contemplated by the regulations promulgated under the MSP

  Law, primary payers like Defendant stonewall such coordination efforts and hide the ball in order

  to avoid their primary payer obligations.

         8.      In large part, the deliberate and systematic avoidance of payment and/or

  reimbursement obligations under the MSP Law by Defendant, and primary payers in general, has

  been successful in its primary objective – i.e., to pass on accident-related medical expenses to

  Medicare and MAOs, including Plaintiff’s assignor and the Class Members.

         9.      To remedy this problem, Congress provided a private right of action to any private

  entity or individual to enforce the MSP Law and remedy a primary payer’s failure to reimburse

  conditional payments made by original Medicare or MAOs and providing for the recovery of

  double damages for instances in which primary payers have failed to honor their payment and/or

  reimbursement obligations under the MSP Law.

         10.     Plaintiff utilizes a proprietary system that matches the health care claims data from

  its assignors to the publicly available reporting data from CMS and police crash reports available

  in limited jurisdictions, as well as the claims data made available by primary payers like Defendant,

  either voluntarily through a coordination of benefits process that primary payers ordinarily
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 5 of 30



  stonewall or by judicial compulsion in a data matching process that has proven successful in

  identifying primary payers’ wrongdoing, to automate the process of identifying instances in which

  primary payers like Defendant fail to honor their obligations under the MSP Law.

         11.     Using its proprietary system, Plaintiff can identify actual cost-savings for its MAO

  assignors and, ultimately, Medicare, that were not previously possible. As described in detail

  below, Plaintiff’s assignors and the Class Members have each suffered an injury-in-fact as a result

  of Defendant’s failure to meet its statutory payment and reimbursement obligations. This lawsuit

  seeks to remedy that wrong and advance the interests of the MSP Law and Medicare, because

  when MAOs recover conditional payments they “spend less on providing coverage for their

  enrollees” and the “Medicare Trust Fund . . . achieve[s] cost savings.” In re Avandia Mktg., Sales

  Practices & Products Liab. Litig., 685 F.3d 353, 365 (3d Cir. 2012).

         12.     This action seeks redress for Defendant’s flagrant and systematic failure to comply

  with the MSP Law.

                                    NATURE OF THE ACTION

         13.     This is a class action lawsuit under the MSP Law, arising from Defendant’s

  systematic and uniform failure to reimburse conditional payments made by Plaintiff’s assignors

  and the Class Members on behalf of Enrollees for accident-related medical expenses that it was

  obligated to pay for in the first instance under a “no-fault” insurance policy.

         14.     Defendant’s liability to reimburse such conditional payments ordinarily arises in

  one of two contexts: (i) where Defendant is obligated to pay for the specific accident-related

  medical expenses in the first instance under a “no-fault” insurance policy; or (ii) where Defendant

  has entered into settlement agreements with Medicare beneficiaries as a result of claims arising
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 6 of 30



  under liability insurance policies1 issued by Defendant.

            15.    On behalf of itself and the Class Members, Plaintiff seeks, inter alia, double

  damages under the MSP Law’s private cause of action for Defendant’s failure to properly

  reimburse conditional payments for Enrollees’ accident-related medical expenses within the

  applicable limitations period.

            16.    Defendant has failed to fulfill statutory duties as a “no-fault” insurer.” Specifically,

  Defendant has systematically and uniformly failed to pay or reimburse conditional payments by

  the Plaintiff and Class Members on behalf of Enrollees for accident-related medical expenses that

  should have been covered by Defendant. The Enrollees are Medicare beneficiaries who were

  enrolled in Medicare Advantage health plans offered or managed by Plaintiff’s assignor and Class

  Members, all of which are MAOs. Plaintiff’s assignor and the Class Members suffered an injury-

  in-fact from Defendant’s failure to reimburse, and accordingly have standing to sue under 42

  U.S.C. §1395y(b)(3)(A).

            17.    Plaintiff’s assignor and the putative Class Members provided Medicare benefits to

  the Enrollees. In numerous instances, the Enrollees suffered injuries related to an accident in

  connection with which Plaintiff’s assignor and the putative Class Members paid for accident-

  related medical expenses.2 Because the Enrollees were also covered by no-fault policies issued by

  Defendant, Defendant is the primary payer under the MSP Law and either should have paid the


  1
      Liability insurance plans are considered primary plans under 42 U.S.C. § 1395y(b)(2).

  2
   MAOs are required to promptly pay “clean claims” for medical expenses presented by healthcare
  providers so that Medicare beneficiaries are not faced with the burden of having to pay such
  expenses with the hopes of being reimbursed by a primary payer like Defendant. MAOs cannot
  reasonably expect that a primary payer is liabile for such expenses and/or will pay such expenses
  in a prompt fashion. Accordingly, any payments made by MAOs, and Medicare for that matter,
  for accident-related medical expenses are conditional payments subject to reimbursement by a
  responsible primary payer.
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 7 of 30



  accident-related medical expenses or should have reimbursed Plaintiff and the putative Class

  Members for the conditional payments they made.

         18.     Rather than honor its obligations under the MSP Law, Defendant systematically

  and deliberately takes steps to avoid having to pay the accident-related medical expenses paid by

  Plaintiff’s assignor and the Class Members on behalf of the Enrollees. These steps include failing

  to report its primary payer responsibility to CMS. Moreover, Defendant fails to coordinate benefits

  with MAOs, including specifically with Plaintiff on behalf of Plaintiff’s assignor.

         19.     Defendant’s deliberate non-compliance with its reporting requirements under the

  MSP Law and refusal to coordinate benefits with MAOs is designed to avoid detection as the

  primary payer responsible for the accident-related medical expenses incurred by the Enrollees and,

  ultimately, avoid having to pay or reimburse conditional payments for such accident-related

  medical expenses.

         20.     Upon information and belief, Defendant has failed to report its primary payer

  responsibility and failed to pay and/or reimburse one or more of the conditional payments made

  by Plaintiff’s assignor for accident-related medical expenses on behalf of their Enrollees, for which

  Defendant had a demonstrated responsibility under the MSP Law.

         21.     Using its proprietary system, Plaintiff can identify actual cost-savings for its MAO

  assignors and, ultimately, Medicare, that were not previously possible. As described in detail

  below, Plaintiff’s assignors and the Class Members have each suffered an injury-in-fact as a result

  of Defendant’s failure to meet its statutory payment and reimbursement obligations. This lawsuit

  seeks to remedy that wrong and advance the interests of the MSP Law and Medicare, because

  when MAOs recover conditional payments they “spend less on providing coverage for their

  enrollees” and the “Medicare Trust Fund . . . achieve[s] cost savings.” In re Avandia Mktg., Sales
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 8 of 30



  Practices & Products Liab. Litig., 685 F.3d 353, 365 (3d Cir. 2012).

          22.     Using the proprietary system designed and developed by Plaintiff’s related entity,

  MSP Recovery, LLC (the “MSP System”), Plaintiff can capture, compile, synthesize, and funnel

  large amounts of data, which data is kept in the standard format for storing digital health insurance

  claims data, or electronic data interchange (“EDI”), called 837P (“837”),3 to identify claims where

  Defendant has failed to honor its primary payer responsibility on a class-wide basis.

          23.     The MSP System utilizes ICD-9 or ICD-10 CM medical diagnosis codes and

  DRGs, ICD-9, ICD-10 PCS, HCPCS, or CPT procedure codes to identify and obtain information

  regarding an Enrollee’s claim, such as the type of injury suffered, the circumstances that caused

  the injury, whether the listed primary insurance provider made payment, and whether the insurance

  carrier was a liability provider.

          24.     The MSP System captures data from different sources, including data acquired

  from outside sources like CMS and data found in publicly-available police crash reports, to identify

  conditional payments made by Plaintiff’s assignors for their Enrollees’ accident-related medical

  expenses, which should have been reimbursed by Defendant. This claims identification process

  can also be applied class-wide to the data obtained from Class Members.

          25.     The MSP System can also identify the amounts owed, through a data matching

  process using Plaintiff’s assignor’s EDI, Class Members’ EDI and Defendant’s EDI, to discover

  and identify conditional payments made by Plaintiff’s assignor for accident-related medical

  expenses on behalf of their Enrollees for which payment or reimbursement should have been made



  3
    A detailed explanation of CMS’ standard for storing digital health insurance claims data is set
  forth in Appendix 1 to this Complaint. See also Department of Health and Human Services,
  Centers for Medicare and Medicaid. Medicare Billing: 837P and Form CMS 1500 (2016),
  https://www.cms.gov/Outreach-and-Education/Medicare-Learning-Network-MLN/MLNProducts/Downloads/837P-
  CMS-1500.pdf.
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 9 of 30



  by Defendant. This data matching process can also be applied class-wide by matching Defendants’

  EDI with the Class Members’ EDI to identify conditional payments made by the Class Members

  for accident-related medical expenses on behalf of their Enrollees for which payment or

  reimbursement should have been made by Defendant.

         26.     Using the MSP System, Plaintiff has identified multiple instances in which

  Plaintiff’s Assignors made conditional payments for accident-related medical expenses which

  should have been paid and/or reimbursed by Defendant. Plaintiff’s assignors and the Class

  Members have each suffered an injury-in-fact as a result of Defendant’s failure to meet its statutory

  payment and reimbursement obligations.

         27.     Plaintiff has identified at least 1,111 instances where Defendant admitted, by

  reporting to CMS, that it was contractually obligated (pursuant to no-fault insurance policies) to

  provide primary payment on behalf of Enrollees for conditional payments made by Plaintiff’s

  assignor in connection with accident-related medical expenses that Defendant should have paid or

  reimbursed. A list of such instances is attached hereto as Exhibit A.

         28.     The instances include numerous instances where Defendant is also identified in

  police crash reports4 as the insurer that was contractually obligated (pursuant to no-fault insurance

  policies) to provide primary payment on behalf of Enrollees for conditional payments made by

  Plaintiff’s assignors in connection with accident-related medical expenses that Defendant should

  have paid or reimbursed.

         29.     The MSP System also identifies numerous other instances in which Plaintiff’s

  assignor made conditional payments on behalf of Enrollees for which the proper primary payer




  4
   Police crash reports are only publicly available in a handful of jurisdictions, including Florida,
  Texas, Ohio and Connecticut.
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 10 of 30



  cannot be identified because either (i) the primary payer has failed to report its primary payer

  responsibility as required by the MSP Law or (ii) police crash reports that would identify the

  appropriate primary payer are not available to Plaintiff in the jurisdiction in which the accident

  occurred. Utilizing the MSP System to perform data-matching of Plaintiff’s assignor’s EDI with

  Defendant’s EDI, however, would allow Plaintiff to identify with specificity those conditional

  payments for which Defendant should have paid the accident-related medical expenses and/or

  reimbursed Plaintiff’s assignors for their conditional payments, but did not actually do so.

         30.     Plaintiff has standing to assert claims for those specific exemplars identified in

  greater detail below, as well as for the greater universe of instances on which Defendant has failed

  to pay for accident-related expenses and/or reimburse conditional payments made by Plaintiff’s

  assignor.

                             PARTIES, JURISDICTION AND VENUE

         31.     Plaintiff is a Delaware series limited liability company with a principal place of

  business located at 2701 S. Lejeune Rd., 10th Floor Miami, FL 33134. Plaintiff’s limited liability

  company agreement provides for the establishment of one or more designated Series. All records

  of all Series are maintained together with all assets of Plaintiff.

         32.     Plaintiff has established various designated series pursuant to Delaware law in order

  to maintain various claims recovery assignments separate from other Company assets, and in order

  to account for and associate certain assets with certain particular series. All designated series form

  a part of Plaintiff and pursuant to Plaintiff’s limited liability agreement and applicable

  amendment(s), each designated series will be owned and controlled by Plaintiff. Plaintiff may

  receive assignments in the name of Plaintiff and further associate such assignments with a

  particular series, or may have claims assigned directly to a particular series. In either event, the
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 11 of 30



  Plaintiff will maintain the right to sue on behalf of each series and pursue any and all rights,

  benefits, and causes of action arising from assignments to a series. Any claim or suit may be

  brought by Plaintiff in its own name or it may elect to bring suit in the name of its designated

  series.

            33.   Plaintiff’s limited liability agreement provides that any rights and benefits arising

  from assignments to its series belong to Plaintiff.

            34.   Series 17-03-615, is a designated series of MSP Recovery Claims, Series LLC with

  its principal place of business at 2701 S. Lejeune Rd., 10th Floor Miami, FL 33134.

            35.   The Defendant is an insurance company that is authorized to and presently conducts

  business in the State of Florida.

            36.   This Court has jurisdiction over the subject matter of this action under 28 U.S.C. §

  1331 (federal question).

            37.   Venue is proper under 28 U.S.C. § 1391 in the United States District Court for the

  Southern District of Florida because it is the district in which the Defendant is domiciled.

            38.   This Court has personal jurisdiction over Defendant because Defendant is at home

  in this forum, and personal jurisdiction over Defendant does not offend traditional notions of fair

  play and substantial justice.

                                      STANDING ALLEGATIONS

            39.   Plaintiff maintains the legal right to sue on behalf of each of its designated series

  LLCs. Specifically, pursuant to Plaintiff’s limited liability agreement, as amended, all rights

  arising from the assignment to its series, along with the right to bring any lawsuit in connection

  with said assignment, belongs to Plaintiff:

            Without limiting the foregoing, the Company’s purposes include owning and
            pursuing claims recovery and reimbursement rights assigned to the Company or
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 12 of 30



         any of its designated series, by Medicare Advantage Organizations … and other
         health care organizations or providers authorized by state or federal law … to pay
         for, provide or arrange for the provision of medical and health care services or
         supplies to persons, including but not limited to those who are covered under
         government healthcare programs such as Medicare, Medicare Advantage or
         Medicaid. The Company will own the assigned rights but may segregate the
         assignments by establishing series interests pursuant to Title 6, § 18-215 of the
         Delaware Code to serve as units of the Company. For avoidance of doubt, the
         Company is authorized to pursue or assert any claim or suit capable of being
         asserted by any designated series arising from, or by virtue of, an assignment to a
         designated series.

  Section 2 of Second Amendment of Limited Liability Company Agreement of MSP Recovery

  Claims, Series LLC (amending Section 2.3, entitled “Purpose,” to include the language quoted

  above) (emphasis added). As such, Plaintiff has the right and authority to seek reimbursement of

  Medicare payments made by the Assignors that should have been paid, in the first instance, by

  Defendant.

         40.     On August 16, 2019, Avmed and Plaintiff entered into an Assignment agreement

  (the “Assignment”). See Assignment attached as Exhibit B.

         41.     Pursuant to the Assignment, Avmed assigned to Plaintiff its right, title, interest in

  and ownership of the following assigned claims:

         legal and equitable rights to seek reimbursement, recovery payments and/or seek damages
         … [which] arise from state and/or federal laws, including any subrogation recovery rights
         inuring to the benefit of Assignor and/or health plan members arising from any evidences
         of coverages or other rights based on common law, statutory rights or administrative
         remedies or any other rights whatsoever, that provide for the reimbursement by third parties
         of, including but not limited to, (i) conditional payments or any payment made of whatever
         nature by Assignor, whether under Parts A, B and D of the Medicare Act, including
         pursuant to a Medicare Advantage Plan, and (ii) all outstanding liens, potential liens, lien
         rights and subrogation rights in favor of Assignor against recoveries by enrollees, including
         in any litigation, such as but not limited to mass tort actions, class actions and multi-district
         litigation for which a primary payer has demonstrated responsibility, or to which it is
         otherwise entitled to collect pursuant to any state or federal law regardless of whether the
         claims asserted are pursued against a primary payer or any person or entity whatsoever
         whether designated as a primary payer or otherwise (collectively, “Claims”).

  See Ex. B at Sect. B and D.
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 13 of 30




         42.     Each of the individual claims set forth herein has been assigned to Plaintiff. The

  claims are not subject to any carveouts, exclusions, or any other limitations in law or equity that

  would impair Plaintiff’s right to bring this cause of action.

         43.     The allegations set forth herein plainly demonstrate that Plaintiff’s assignor

  suffered damages as a direct result of Defendant’s individual failure to reimburse conditional

  payments as required under the MSP Law.

         44.     In addition, Section 1395y(a)(1)(A) of the Medicare statute states that, “no payment

  may be made under [the Medicare statute] for any expenses incurred for items or services which

  ... are not reasonable and necessary for the diagnosis or treatment of illness or injury.”

         45.     Because this section contains an express condition of payment – that is, “no

  payment may be made” – it explicitly links each Medicare payment to the requirement that the

  particular item or service be “reasonable and necessary.”

         46.     Once an MAO (or Medicare Payer) makes a payment for medical items and services

  on behalf of its enrollees, the payment is conclusive proof that the items and services were

  reasonable and necessary.

         47.     The items and services received by and paid on behalf of Plaintiff’s assignor’s

  Enrollees, including W.T. and W.M. below, were reasonable and necessary to treat the injuries

  suffered by each of the Enrollees.

         48.     By way of example, Plaintiff sets forth the exemplars below to illustrate

  Defendant’s systematic and uniform failure to fulfill its statutory duties as a “no-fault” insurer. In

  each of these cases, Defendant has reported and admitted its primary payer responsibility for the

  accident-related medical expenses for medical items and/or services provided to the Enrollees

  within ten (10) days of the accident and for which Plaintiff’s assignor(s) made conditional
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 14 of 30



  payments.

                                       The Exemplar Claims

                 The W.T. Claim Demonstrates Plaintiff’s Right to Recover for
                 Defendant’s Failure to Meet its Reimbursement Obligations under the
                 MSP Law

         49.     On January 11, 2017, W.T. was enrolled in a Medicare Advantage plan issued and

  administered by Avmed, Inc. a Florida corporation d/b/a Avmed Health Plans and Avmed

  Medicare (“Avmed”). Avmed is a MAO.

         50.     On January 11, 2017, W.T. was injured in an accident. At the time of the accident,

  W.T.’s accident-related medical costs and expenses were also covered under a no-fault policy

  issued by Defendant. By virtue of its no-fault policy Defendant was contractually obligated to pay

  and provide primary coverage for W.T.’s accident-related medical expenses.

         51.     A list of the diagnosis codes and injuries assigned to W.T. in connection with

  W.T.’s accident-related treatment is attached hereto as Exhibt C.

         52.     The medical providers subsequently issued bills for payment of the accident-related

  medical expenses to W.T.’s MAO, Avmed.

         53.     As W.T.’s MAO, Avmed was fully responsible for all medical expenses incurred

  by W.T. Avmed paid $509.32 for W.T.’s accident-related medical expenses. The medical provider

  actually billed and charged Avmed $1,921.00 for W.T.’s accident-related medical expenses.

         54.     Defendant is liable to pay this amount because it was W.T.’s primary payer by

  virtue of a no-fault insurance policy which covered W.T. for the accident-related medical expenses

  detailed herein.

         55.     In fact, Defendant reported and admitted to CMS that it was the primary payer for

  W.T., including information regarding the accident, the name of the reporting entity, and the type
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 15 of 30



  of insurance policy involved.5

         56.     This reporting demonstrates that Defendant was aware of the accident and its

  responsibility to reimburse Avmed. A true and correct copy of Defendant’s report to CMS is

  attached hereto as Exhibit A.6 Despite Defendant reporting that it was a primary payer, and the

  corresponding admission that it should have paid for W.T.’s accident-related injuries, Defendant

  failed to do so, giving rise to a claim under the MSP Act.

         57.     Accordingly, Plaintiff is entitled to collect double damages against Defendant for

  its failure to reimburse Avmed’s conditional payment for W.T.’s accident-related expenses.

                 The W.M. Claim Demonstrates Plaintiff’s Right to Recover for
                 Defendant’s Failure to Meet its Reimbursement Obligations under the
                 MSP Law

         58.     On December 3, 2016, W.M. was enrolled in a Medicare Advantage plan issued

  and administered by Avmed.

         59.     On December 3, 2016, W.M. was injured in an accident. At the time of the accident,

  W.M.’s accident-related medical costs and expenses were also covered under a no-fault policy

  issued by Defendant. By virtue of its no-fault policy Defendant was contractually obligated to pay

  and provide primary coverage for W.M.’s accident-related medical expenses.

         60.     A list of the diagnosis codes and injuries assigned to W.M. in connection with



  5
   Plaintiff obtained this reporting data from a vendor called MyAbility. MyAbility is one of 16
  CMS-authorized vendors that allow companies, such as Plaintiff, to access data that primary payers
  report to CMS, in compliance with their statutory reporting obligations. To be clear, the reporting
  data attached to this Complaint is taken directly from the data that CMS stores, which is inputted
  by the Defendant, not the Plaintiff. Accordingly, any inaccuracies or lack of specificity in the
  reporting data would be attributable to the manner in which Defendant chose to report.
  6
    Plaintiff has identified instances where Defendant admitted it was contractually obligated
  (pursuant to no-fault insurance policies) to provide primary payment on behalf of Enrollees. A list
  of such instances is attached hereto as Exhibit A.
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 16 of 30



  W.M.’s accident-related treatment is attached hereto as Exhibt D.

         61.     The medical providers subsequently issued bills for payment of the accident-related

  medical expenses to W.M.’s MAO, Avmed.

         62.     As W.M.’s MAO, Avmed was fully responsible for all medical expenses incurred

  by W.M. Avmed paid $92.75 for W.M.’s accident-related medical expenses. The medical provider

  actually billed and charged Avmed $1,234.76 for W.M.’s accident-related medical expenses.

         63.     Defendant is liable to pay this amount because it was W.M.’s primary payer by

  virtue of a no-fault insurance policy which covered W.M. for the accident-related medical

  expenses detailed herein.

         64.     In fact, Defendant reported and admitted to CMS that it was the primary payer for

  W.M., including information regarding the accident, the name of the reporting entity, and the type

  of insurance policy involved.7

         65.     This reporting demonstrates that Defendant was aware of the accident and its

  responsibility to reimburse Avmed. A true and correct copy of Defendant’s report to CMS is

  attached hereto as Exhibit A.8 Despite Defendant reporting that it was a primary payer, and the

  corresponding admission that it should have paid for W.M.’s accident-related injuries, Defendant

  failed to do so, giving rise to a claim under the MSP Act.



  7
   Plaintiff obtained this reporting data from a vendor called MyAbility. MyAbility is one of 16
  CMS-authorized vendors that allow companies, such as Plaintiff, to access data that primary payers
  report to CMS, in compliance with their statutory reporting obligations. To be clear, the reporting
  data attached to this Complaint is taken directly from the data that CMS stores, which is inputted
  by the Defendant, not the Plaintiff. Accordingly, any inaccuracies or lack of specificity in the
  reporting data would be attributable to the manner in which Defendant chose to report.
  8
    Plaintiff has identified instances where Defendant admitted it was contractually obligated
  (pursuant to no-fault insurance policies) to provide primary payment on behalf of Enrollees. A list
  of such instances is attached hereto as Exhibit A.
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 17 of 30



         66.     Accordingly, Plaintiff is entitled to collect double damages against Defendant for

  its failure to reimburse Avmed’s conditional payment for W.M.’s accident-related expenses.

                                      CLASS ALLEGATIONS

         67.     This matter is brought as a class action pursuant to Federal Rule of Civil Procedure

  23, on behalf of all Class Members or their assignees who paid for their beneficiaries’ accident-

  related medical expenses, when Defendant should have made those payments as primary payer

  and should have reimbursed the Class Members.

         68.     As discussed in this class action Complaint, Defendant has failed to provide

  primary payment and/or appropriately reimburse the Class Members for money they were

  statutorily required to pay under the MSP Law. This failure to reimburse applies to Plaintiff , as

  the rightful assignee of those organizations that assigned their recovery rights to Plaintiff, and to

  all Class Members. Class action law has long recognized that, when a company engages in conduct

  that has uniformly harmed a large number of claimants, class resolution is an effective tool to

  redress the harm. This case, thus, is well suited for class-wide resolution.

         69.     Class Members have been unlawfully burdened with paying for the medical costs

  of their beneficiaries when the law explicitly requires Defendant to make such payments. The

  Medicare Act and its subsequent amendments were constructed to ensure an efficient and cost-

  effective system of cooperation and communication between primary and secondary payers.

  Defendant’s failure to reimburse Plaintiff and Class Members runs afoul of the Medicare Act and

  has directly contributed to the ever-increasing costs of the Medicare system.

         70.     The Class is properly brought and should be maintained as a class action under Rule

  23(a), satisfying the class action prerequisites of numerosity, commonality, typicality, adequacy,

  and ascertainability shown as follows:
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 18 of 30



           a. Numerosity: Joinder of all members is impracticable. Upon information and

              belief, there are hundreds of MAOs and first tier entities (including its assignees)

              throughout the United States who were not reimbursed by Defendant under a policy

              which provided PIP or Med Pay coverage for medical expenses arising out of

              accidents. Thus, the numerosity element for class certification is met.

           b. Commonality: Questions of law and fact are common to all members of the Class.

              Specifically, Defendant’s misconduct was directed at all Class Members, their

              affiliates, and those respective organizations that contracted with CMS and were

              identified as “secondary payers” by Medicare Part C. Defendant failed to make

              reimbursement payments, and report their Ongoing Responsibility for Medicals

              (“ORM”) involving clients who were Medicare beneficiaries, and ensure that

              Medicare remained a secondary payer, as a matter of course. Thus, all Class

              Members have common questions of fact and law, i.e., whether Defendant failed to

              comport with their statutory duty to pay or reimburse the assignors pursuant to the

              MSP Law. Each Class Member shares the same needed remedy, i.e.,

              reimbursement. Plaintiff seeks to enforce its own rights, as well as the

              reimbursement rights of the Class Members, for medical payments made on behalf

              of their Medicare Part C beneficiaries, as a result of Defendant’s practice and course

              of conduct in failing to make primary payment or properly providing appropriate

              reimbursement.

           c. Typicality: Plaintiff’s claims are typical of the Class Members’ claims, as all have

              been damaged in the same manner. Plaintiff’s and the Class Members’ claims have

              the same essential characteristics, arise from the same course of conduct, and share
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 19 of 30



              the same legal theory. As the putative class representative, Plaintiff possesses the

              same interests and suffered the same injury as the other Class Members, which

              demonstrates a legally sufficient nexus between Plaintiff’s claims and the Class

              Members’ claims. Plaintiff’s claims are typical of the Class Members’ claims because

              Defendant failed to make primary payments for Enrollees’ accident-related medical

              expenses, which they were obligated to do by their contractual obligations with

              Enrollees. Plaintiff’s claims are typical because Plaintiff , like the Class Members,

              have a right to relief for Defendant’s failure to make primary payments, or

              reimburse Plaintiff and Class Members for conditional payments of the Enrollees’

              accident-related medical expenses. Plaintiff’s and the Class Members’ claims are

              based on the same statutes, regulations, legal theories and factual situations.

              Defendant’s business practices, acts and omissions are materially the same with

              respect to Plaintiff’s and the Class Members’ claims, as will be Defendant’s legal

              defenses. Plaintiff’s claims are, therefore, typical of the Class.

           d. Adequacy: Plaintiff will fairly and adequately represent and protect the interests

              of the Class. Plaintiff’s interests in vindicating these claims are shared with all

              members of the Class and there are no conflicts between the named Plaintiff and

              the putative Class Members. In addition, Plaintiff is represented by counsel who

              are competent and experienced in class action litigation and also have no conflicts.

           e. Ascertainability: Locating members of the Class would be relatively simple, since

              CMS maintains records of all MAOs, first tier entities, and downstream entities,

              and providing notice to such entities would could be accomplished by direct

              communication.
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 20 of 30



         71.     The Class is properly brought and should be maintained as a class action under Rule

  23(b)(3) because a class action in this context is superior. Pursuant to Rule 23(b)(3), common

  issues of law and fact predominate over any questions affecting only individual members of the

  Class (“Damages Class”). Defendant, whether deliberately or not, failed to make required

  payments under the MSP Law and failed to reimburse Class Members and those organizations that

  assigned their recovery rights to Plaintiff , thus depriving Plaintiff , as assignee of the right to

  recovery, and Class Members of their statutory right to payment and reimbursement.

         72.     It is the custom and practice of CMS and primary plans to maintain records in a

  detailed electronic format. Based on these practices, Plaintiff maintains a reasonable methodology

  for generalized proof of Class-wide impact, using the MSP System. The MSP System captures,

  compiles, synthesizes and analyzes large amounts of data in order to identify claims for

  reimbursement of conditional payments. This case will not present manageability problems as

  compared to non-electronic data driven class actions. There is no need for a fact-specific individual

  analysis of intent or causation, and damages will be calculated based upon the total fee-for-service

  amounts associated with the payments made on behalf of Enrollees. Plaintiff is capable of using

  the MSP System to identify and quantify Class Members’ claims, as it has done for its own claims.

         73.     Proceeding with a Damages Class is superior to other methods for fair and efficient

  adjudication of this controversy because, inter alia, such treatment will allow a large number of

  similarly-situated assignors to litigate their common claims simultaneously, efficiently, and

  without the undue duplications of effort, evidence, and expense that several individual actions

  would induce; individual joinder of the individual members is wholly impracticable; the economic

  damages suffered by the individual class members may be relatively modest compared to the

  expense and burden of individual litigation; and the court system would benefit from a class action
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 21 of 30



  because individual litigation would overload court dockets and magnify the delay and expense to

  all parties. The class action device presents far fewer management difficulties and provides the

  benefit of comprehensive supervision by a single court with economies of scale.

         74.     Administering the proposed Damages Class will be relatively simple. Defendant

  provided no-fault policies with claimants who are also Medicare beneficiaries. Once that data

  identifying these policies is compiled and organized, Plaintiff can determine which of the policy

  holders were Medicare beneficiaries during the applicable time. Then, using the database, Plaintiff

  and the Class Members can identify those payments made for medical treatment where the

  Defendant was (1) the primary payer and (2) for which reimbursement was not made.

                                       CLASS DEFINITION

         75.     The putative class (hereinafter referred to as “Class Members”) is defined as:

                                   Contractual Obligations Class

         All Medicare Advantage Organizations (or their assignees) that provide benefits under
         Medicare Part C, in the United States of America and its territories, who made payments
         for a Medicare beneficiary’s medical items and services within the last six years from the
         filing of the complaint where Defendant:

         (1) is the primary payer by virtue of having a contractual obligation to pay for the items
         and services that are required to be covered by the policy of insurance of the same Medicare
         Beneficiaries; and

         (2) failed to pay for the items and services or otherwise failed to reimburse Medicare
         Advantage Organizations (or their assignees) for the items and services that were provided
         related to the claims of the Medicare Beneficiaries;

         This class definition excludes (a) Defendant, their officers, directors, management,
         employees, subsidiaries, and affiliates; and (b) any judges or justices involved in this action
         and any members of their immediate families.


         76.     All conditions precedent to the filing of this lawsuit have occurred, been performed,

  or have been otherwise waived by Defendant.
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 22 of 30



                                       CAUSES OF ACTION

         77.     Plaintiff’s claims result from Defendant’s failure to pay or reimburse Medicare

  payments which are secondary, as a matter of law, and must be reimbursed if a primary payer is

  available. Defendant issues liability insurance policies and is thus a primary payer liable under the

  MSP Law.

                                           COUNT I
                    Private Cause of Action Under 42 U.S.C. § 1395y(b)(3)(A)

         78.     Plaintiff incorporates by reference paragraphs 1 through 76 of this Complaint.

         79.     Plaintiff asserts a private cause of action pursuant to 42 U.S.C. § 1395y(b)(3)(A)

  on behalf of themselves and all similarly-situated parties.

         80.     The elements of a cause of action under 42 U.S.C. § 1395y(b)(3)(A) are: (1) the

  Defendant’s status as a primary plan; (2) the Defendant's failure to provide for primary payment

  or appropriate reimbursement; and (3) damages. Humana Med. Plan, Inc. v. W. Heritage Ins. Co.,

  832 F.3d 1229, 1239 (11th Cir. 2016).

         81.     Defendant’s no-fault policies are primary plans, which rendered the Defendant a

  primary payer for accident-related medical expenses.

         82.     As part of providing Medicare benefits to Medicare beneficiaries enrolled under the

  Medicare Advantage program, the Class Members and Plaintiff’s assignors paid for items and

  services which were also covered by no-fault policies issued by Defendant.

         83.     More specifically, Plaintiff’s and the Class Members’ Medicare beneficiaries were

  also covered by no-fault, PIP, or medical payments policies issued by the Defendant.

         84.     Because the Defendant is a primary payer, the Medicare payments for which

  Plaintiff seeks reimbursement were conditional payments under the MSP Law.

         85.     Defendant was required to timely reimburse the assignor for their conditional
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 23 of 30



  payments of the Enrollees’ accident-related medical expenses. See 42 U.S.C. § 1395y(b)(2)(ii); 42

  C.F.R. § 411.22(b)(3); MSP Recovery, LLC v. Allstate Ins. Co., 835 F.3d 1351, 1355 (11th Cir.

  2016). Defendant failed to do so.

         86.     Plaintiff and the Class Members have suffered money damages as a direct result of

  Defendant’s failure to reimburse the accident-related medical expenses.

         87.     Defendant has derived substantial profits by placing the burden of financing

  medical treatments for their policy holders upon the shoulders of Plaintiff’s assignor and the Class

  members.

         88.     In this case, Defendant failed to administratively appeal the assignors’ rights to

  reimbursement within the administrative remedies period on a class wide basis. Defendant,

  therefore, is time-barred from challenging the propriety or amounts paid.

         89.     Plaintiff, for itself and on behalf of the Class Members, brings this claim pursuant

  to 42 U.S.C. § 1395y(b)(3)(A), to recover double damages from Defendant for its failure to make

  appropriate and timely reimbursement of conditional payments for the Enrollees’ accident-related

  medical expenses.

                                         COUNT II
       Direct Right of Recovery Pursuant to 42 C.F.R. § 411.24(e) for Breach of Contract

         90.     Plaintiff incorporates by reference paragraphs 1 through 76 of this Complaint.

         91.     The assignors are subrogated to the right to recover primary payment from

  Defendant for the Defendant’s breach of contract with their insured, pursuant to the MSP Law.

  Specifically, Defendant was contractually obligated to pay for medical expenses and items arising

  out of an accident, and Defendant failed to meet that obligation. This obligation was, instead,

  fulfilled by the Plaintiff and other Class Members. Under the MSP Law, Plaintiff is permitted to

  subrogate the enrollee/insured’s right of action against the Defendant. See 42 C.F.R. § 411.26.
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 24 of 30



         92.      Plaintiff complied with any conditions precedent to the institution of this action, to

  the extent applicable.

         93.      Defendant failed and/or refused to make complete payments of the Enrollees’

  accident-related expenses as required by its contractual obligations.

         94.      Defendant failed to pay each enrollee’s covered losses, and Defendant had no

  reasonable proof to establish that it was not responsible for the payment.

         95.      Defendant’s failure to pay the medical services and/or items damaged Plaintiff and

  the Class Members as set forth herein. Plaintiff and the Class Members processed and paid

  accident-related medical expenses and are entitled to recover up to the statutory policy limits for

  each of the Enrollees’ medical expenses related to the subject accidents, pursuant to their

  agreements with CMS and the provider of services.

                                       JURY TRIAL DEMAND

         96.      Plaintiff demands a trial by jury on all of the triable issues within this pleading.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, individually and on behalf of the Class Members described

     herein, prays for the following relief:

               a. find that this action satisfies the prerequisites for maintenance of a class action
                  pursuant to Federal Rules of Civil Procedure 23(a) and (b)(3), and certify the
                  respective Class;

               b. designate Plaintiff as representative for the respective Class Members and
                  Plaintiff’s undersigned counsel as Class Counsel for the respective Class; and

               c. issue a judgment against Defendant that:

                           i.    grants Plaintiff and the Class Members a reimbursement of double
                                 damages for those moneys the Class is entitled to under 42 U.S.C. §
                                 1395y(b)(3)(A), as alleged in Count I;
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 25 of 30



                       ii.    grants Plaintiff and the Class Members a reimbursement of damages
                              for those moneys the Class is entitled to pursuant to their direct right
                              of recovery for breach of contract within Count II;

                       iii.   grants Plaintiff and the Class Members pre-judgment and post-
                              judgment interest consistent with the statute; and

                       iv.    grants Plaintiff and the Class Members such other and further relief
                              as the Court deems just and proper under the circumstances.



  Dated: February 27, 2020

                                              Respectfully Submitted,

                                              KLUGER, KAPLAN, SILVERMAN,
                                              KATZEN & LEVINE P.L.
                                              Co-Counsel for Plaintiff
                                              201 S Biscayne Blvd #2700
                                              Miami, FL 33131

                                              By: Steve I. Silverman
                                                 Steve I. Silverman
                                                 ssilverman@klugerkaplan.com

                                                              and

                                              MSP RECOVERY LAW FIRM
                                              Counsel for Plaintiff
                                              2701 S. Le Jeune Road, 10th Floor
                                              Coral Gables, Florida 33134
                                              John H. Ruiz
                                              jruiz@msprecoverylawfirm.com
                                              Frank C. Quesada
                                              fquesada@msprecovery.com
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 26 of 30



                                             APPENDIX 1

                   CMS’ Standard for Storing Digital Health Insurance Claims Data

         1.       It is the custom and practice of CMS and primary plans to maintain records in a

  detailed electronic format. According to the U.S. Department of Health and Human Services

  (HHS), CMS, federal statutes, and industry best practices and guidelines, the standard format for

  storing digital health insurance claims data is an electronic data interchange (“EDI”) format called

  837P (“837”).

              a. The 837 standard is mandated by the Federal government and used federal and state

                  payors such as Medicare and Medicaid.

              b. The 837 standard is also used by private insurers, hospital clinics, physicians and

                  other health care providers (i.e., HIPAA covered entities) who typically adopt CMS

                  standards.

              c. Paper claims are captured in the CMS 1500, UB04, and UB92 forms, but

                  electronically, the standard for storing data is the 837 format.

         2.       Essential components of an 837-claim file include but are not limited to the date(s)

  of service, diagnosis code(s) and medical procedure code(s).

              a. Dates (including dates of service): the standard format for dates in electronic health

                  care claims is YYYYMMDD, CCYYMMDD, or MM/DD/YYYY.

                      i. According to industry best practices and guidelines, and to HHS and CMS,

                         the standard format for expressing dates in healthcare insurance claims data

                         is CCYYMMDD (CC representing two numeric digits to indicate Century,

                         YY representing two numeric digits for year, MM representing two-digits

                         for the month, DD representing two digits for the day of the month).
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 27 of 30



                       Sometimes this is alternately expressed as YYYYMMDD.9

                   ii. The CCYYMMDD date format standard has been in place for many years.

                       See CMS Guidance for 201010, 201111, 201212, 201313, 201414, and 2016.15

                  iii. CMS has also accepted the MM/DD/YYYY format for its local coverage

                       determination data. See Local Coverage Determination (“LCD”) Date of

                       Service Criteria.16



  9
   See the Medicare Claims Processing Manual Chapter 3 and CMS Manual System, Pub 100-08
  Medicare Program Integrity, Transmittal 721.
  10
    CMS Manual System, Pub 100-20 One-Time Notification Transmittal 761 dated August 20,
  2010,                                                 https://www.cms.gov/Regulations-and
  Guidance/Guidance/Transmittals/downloads/r761otn.pdf.
  11
    CMS Manual System, Pub 100-20 One-Time Notification Transmittal 988 dated October 28,
  2011, Business Requirements Table II, 7602.1 – Requirement, https://www.cms.gov/Regulations-
  and-Guidance/Guidance/Transmittals/downloads/R988OTN.pdf.
  12
    CMS Manual System, Pub 100-20 One-Time Notification Transmittal 1050 dated February 29,
  2012,                                              https://www.cms.gov/Regulations-and-
  Guidance/Guidance/Transmittals/Downloads/R1050OTN-.pdf.
  13
   CMS Manual System, Pub 100-20 One-Time Notification Transmittal 1277
  Medicare Physician Fee Schedule, dated August 9, 2013, https://www.cms.gov/Regulations-and-
  Guidance/Guidance/Transmittals/downloads/R1277OTN.pdf.
  14
        CMS    Medicare    Part   D     2014    Guidance    dated    March   10,    2014,
  https://www.cms.gov/Medicare/Medicare-Fee-for-Service-Payment/Hospice/Downloads/Part-D-
  Payment-Hospice-Final-2014-Guidance.pdf.
  15
    Medicare Plan Payment Group Enterprise Systems Solutions Group
  Software    Release    Announcement,      https://www.cms.gov/Research-Statistics-Data-and-
  Systems/CMS-Information-Technology/mapdhelpdesk/Downloads/Announcement-of-the-
  February-2017-Software-Release.pdf.

  16
       CMS.gov. Local Coverage Determination (LCD) Date                 of   Service   Criteria.
  https://www.cms.gov/medicare-coverage-database/search/lcd-date-
  search.aspx?DocID=L35093&bc=gAAAAAAAAAAAAA.
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 28 of 30



                    iv. The purpose of the date format is to ensure that dates of health care claims

                         such as the date a medical procedure was provided (date of service or

                         “DOS”) in comparison to the date of settlement, can be searched, sorted and

                         properly selected as compensable or non-compensable claims.

                     v. In general, ensuring the accuracy of dates, and other data is essential to

                         performing analysis on claims data files by health insurers, and others who

                         may need to determine the value of claims, the relevance of particular

                         claims with respect to patient conditions, dates of care, or whether the claim

                         is compensable.

             b. Medical Diagnosis and Procedure Codes:

                     i. Diagnosis-Related Group (DRG) – DRGs are a statistical system of

                         classifying any inpatient stay into groups for the purposes of payment. The

                         DRG classification system divides possible diagnoses into more than 20

                         major body systems and subdivides them into almost 500 groups for the

                         purpose of Medicare reimbursement. Factors used to determine the DRG

                         payment amount include the diagnosis involved as well as the hospital

                         resources necessary to treat the condition.1718



  17
    Gillian I. Russell, Terminology, in FUNDAMENTALS OF HEALTH LAW 1, 12 (American
  Health Lawyers Association 5th ed., 2011).
  18
      Beginning in 2007, CMS overhauled the DRG system with the development of “severity-
  adjusted DRGs.” Specifically, beginning in October 2007, CMS began to replace DRGs with
  “Medicare-severity DRGs” or “MS-DRGs” through a three-year phase-in period that blended
  payment under the old DRG system and the MS-DRG system. In a small number of MS-DRGs,
  classification is also based on the age, sex, and discharge status of the patient. The diagnosis and
  discharge information is reported by the hospital using codes from the ICD-9-CM or ICD-10 CM
  if the date of services is on or after October 1, 2015.
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 29 of 30



                    ii. International Classification of Diseases (ICD-9 and ICD-10) The diagnosis

                        information is reported by the hospital using codes from the ICD-9-CM (the

                        International Classification of Diseases, 9th Edition, Clinical Modification

                        if the date of services is before October 1, 2015), or ICD-10 CM if the date

                        of services is on or after October 1, 2015

                   iii. Inpatient medical procedures ICD-9 Volume 2 and volume 3 and ICD-10

                        PCS. These codes are used to describe inpatient medical procedures,

                        excluding the physician’s bill.

                   iv. Current Procedural Terminology (“CPT”) - CPT19 codes are a standardized

                        listing of descriptive terms and identifying codes for reporting outpatient

                        medical services and procedures as well as both inpatient and outpatient

                        physician services. The current version, CPT-4 is maintained by the

                        American Medical Association and is an accepted standard by the National

                        Committee on Vital Statistics or NCVHS.20

                    v. Ambulatory Patient Classification (APC) - Services performed in outpatient

                        ambulatory surgery centers may be classified by APCs. CMS assigns

                        individual services to APCs based on similar clinical characteristics and




  19
    CPT codes and descriptions are copyrights of the American Medical Association Current
  Procedural Terminology.
  20
     National Committee on Vital and Health Statistics, Consolidated Health Informatics Initiative,
  http://www.ncvhs.hhs.gov/meeting-calendar/agenda-of-the-december-9-10-2003-ncvhs-
  subcommittee-on-standards-and-security-hearing/consolidated-health-informatics-initiative-
  final-recommendation-information-sheet-billingfinancial-for-the-december-9-2003-ncvhs-
  subcommittee-on-standards-and-security-hearing/.
Case 1:20-cv-20887-CMA Document 1 Entered on FLSD Docket 02/27/2020 Page 30 of 30



                      similar costs.21

                  vi. Healthcare Common Procedure Coding System (HCPCS) - HCPCS is

                      mainly used to indicate medical supplies, durable medical goods,

                      ambulance services, and durable medical equipment, prosthetics, orthotics

                      and supplies (DMEPOS).22

                 vii. The standard Code set for medical diagnosis and procedure codes in health

                      care claims is a series of digits as specified in 45 C.F.R. 162.1002 - Medical

                      data code sets.

                 viii. The purpose of standard diagnosis code sets is to use a universal

                      terminology in describing patients with certain conditions to determine

                      compensable or non-compensable claims.

                  ix. Specifically, CMS primarily utilizes two systems of classification: (1) the

                      International Classification of Diseases (“ICD-9”) medical diagnosis codes;

                      and (2) Current Procedural Terminology (“CPT-4”) procedure codes. See

                      45 C.F.R. 162.1002.




  21
     CMS, Hospital Outpatient Prospective Payment System, Partial Hospitalization services
  furnished by hospitals or Community Mental Health Centers, Ambulatory Payment System,
  https://www.cms.gov/Outreach-and-Education/Medicare-Learning-Network-
  MLN/MLNProducts/downloads/HospitalOutpaysysfctsht.pdf.
  22
    American Academy of Professional Coders (AAPC), https://www.aapc.com/resources/medical-
  coding/hcpcs.aspx.
